 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     KATHERINE E. EDWARDS, a single
                                                     No. 2:20-CV-01226-RSL
 9   person,

10                            Plaintiff,

11                     v.                                 JOINT STIPULATED MOTION FOR
                                                          EXTENSION OF EXPERT DISCLOSURE
12   STATE FARM MUTUAL AUTOMOBILE                         DEADLINE FOR INSURANCE EXPERT
     INSURANCE COMPANY, a foreign                         REPORTS
13   insurer;
14
                              Defendants.
15

16                                  JOINT STIPULATED MOTION

17          The undersigned counsel for plaintiff, Katherine E. Edwards, and defendant, State Farm

18   Mutual Automobile Insurance Company (“State Farm”), jointly move the court for a stipulated

19   order that a report of the plaintiff’s insurance claims handling expert, Steve Strzelec, shall be

20   provided no later than May 26, 2021, which is three weeks after reports from expert witnesses

21   under FRCP 26(a)(2) are due. The parties also jointly move to allow State Farm’s insurance

22   claims handling expert to produce a report no later than three weeks after receiving Plaintiff’s
23   expert report disclosure, or no later than June 16, 2021.
24

25

                                                                    OLIVE LAW NORTHWEST PLLC
       - Page 1 of 3                                                1218 Third Avenue, Suite 1000
                                                                         Seattle, WA 98101
                                                                          T: (206) 629-9909
                                                                          F: (206) 971-5081
 1
          DATED this 30th day of April, 2021.
 2
                                            OLIVE LAW NORTHWEST, PLLC
 3

 4
                                            By _____s/ Kyle C. Olive _________________
 5                                            Kyle C. Olive                    WSBA #35552
                                              Olive Law Northwest, PLLC
 6                                            1218 3rd Avenue, Suite 1000
                                              Seattle, WA 98101
 7                                            TEL: (206) 629-9909
                                              E-mail: kyle@olivelawnw.com
 8                                            Attorneys for Plaintiff Katherine Edwards
 9        DATED this 30th day of April, 2021.

10                                          DENO MILLIKAN LAW FIRM, PLLC

11

12                                          By ______s/Jennifer C. Gogert_______________
                                              Jennifer C. Gogert               WSBA #32282
13                                            Deno Millikan Law Firm, PLLC
                                              3411 Colby Avenue
14
                                              Everett, WA 98201
15                                            TEL: (425) 259-2222
                                              E-mail: jgogert@denomillikan.com
16                                            Attorneys for Plaintiff Katherine Edwards

17

18                                              WAKEFIELD & KIRKPATRICK, PLLC

19

20                                              By _s/Scott C. Wakefield
                                                Scott C. Wakefield              WSBA #11222
21                                              Wakefield & Kirkpatrick, PLLC
                                                17544 Midvale Avenue North, Suite 307
22                                              Shoreline, WA 98133
                                                TEL: (206) 629-5489
23                                              FAX: (206) 629-2120
                                                E-mail: swakefield@wakefieldkirkpatrick.com
24                                              Attorneys for Defendant State Farm Mutual
                                                Automobile Insurance Company
25

                                                             OLIVE LAW NORTHWEST PLLC
     - Page 2 of 3                                           1218 Third Avenue, Suite 1000
                                                                  Seattle, WA 98101
                                                                   T: (206) 629-9909
                                                                   F: (206) 971-5081
 1                                         STIPULATED ORDER

 2             Based upon the above stipulation of counsel for the parties the court the court hereby
     orders:
 3

 4             1) The report of Plaintiff’s insurance claims handling expert, Steve Strzelec, shall be

 5                provided to counsel for Defendant no later than May 26, 2021.

 6             2) The current deadline for the expert disclosure reports is extended to May 26, 2021 for

                  Plaintiff’s claim handling expert.
 7
               3) The deadline for State Farm’s insurance claims handling expert’s disclosure report in
 8
                  is extended to no later than three weeks after Plaintiff’s expert disclosure, or no later
 9
                  than June 16, 2021.
10

11             Dated this 3rd day of May, 2021.

12

13
                                                       UNITED STATES DISTRICT COURT JUDGE
14
                                                                ROBERT S. LASNIK
15

16

17

18

19

20

21

22

23

24

25

                                                                        OLIVE LAW NORTHWEST PLLC
       - Page 3 of 3                                                    1218 Third Avenue, Suite 1000
                                                                             Seattle, WA 98101
                                                                              T: (206) 629-9909
                                                                              F: (206) 971-5081
